Citation Nr: 0739115	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
decreased visual acuity, right eye.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
folliculitis.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for a right ear 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected third 
degree burns of the right ankle and foot, status post skin 
grafting of the right ankle with traumatic arthritis.

8.  Entitlement to service connection for a disability 
manifested by chest pain. 

9.  Entitlement to service connection for a muscle condition 
of the right ankle.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

12.  Entitlement to an initial compensable rating for pes 
planus.

13.  Entitlement to a higher initial rating for hypertension, 
evaluated as noncompensable prior to October 5, 1992, and as 
10 percent disabling therefrom.

14.  Entitlement to an increased rating for third degree 
burns of the right ankle and foot, status post skin grafting, 
right ankle, currently evaluated as 20 percent disabling.

15.  Entitlement to an effective date earlier than August 27, 
1990, for an award of service connection for pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel





INTRODUCTION

The veteran had active service from March 1981 until March 
1985 and had active duty for training from August 4, 1986, 
until August 15, 1986.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

At the outset, it is observed that the veteran had earlier 
raised a claim of entitlement to service connection for a 
dental disorder.  In June 1998, the Board referred that 
matter back to the RO for appropriate action.  As indicated 
by the veteran at his February 2007 hearing before the 
undersigned, no further action has ever been taken on that 
issue.  Accordingly, that issue is again referred back to the 
RO for appropriate action.  

As another preliminary matter, the veteran submitted a 
communication in April 2002 requesting a revision of 6 Board 
decisions and 19 rating decisions on the grounds of clear and 
unmistakable error.  Because of the complicated procedural 
history of this case, which will be detailed below, it is 
noted that some of the challenged decisions had not become 
final.  Since CUE claims can only be raised as to finally 
decided issues, the veteran's "CUE" claims as to unfinal 
determinations are not valid.  Moreover, to the extent that 
the challenged decisions had become final, valid CUE claims 
are still not found to have been raised.  

The Board further observes that a May 2005 letter from the 
veteran alleged clear and unmistakable error (CUE) as to an 
October 1997 rating decision for a psychiatric disability, to 
include PTSD.  However, it is noted that such decision has 
not yet become final.  Since CUE claims can only be raised as 
to finally decided issues, the veteran's "CUE" claim is not 
valid.  

It is noted that the procedural history of the various issues 
involved in this appeal is rather complex.  In the interests 
of clarity, the Board will provide a chronological account of 
the significant events leading to the present posture of the 
case.  

In April 1985, the veteran claimed entitlement to service 
connection for burn residuals of the right ankle.  In a 
November 1985 rating decision granted service connection for 
status post skin graft of the right ankle and foot.  A 10 
percent evaluation was assigned.  That decision also awarded 
a noncompensable evaluation for a donor site scar of the 
right thigh.  That determination was not appealed.

In December 1985, the veteran claimed entitlement to service 
connection for hypertension and folliculitis.  These claims 
were denied by the RO in a July 1987 rating action.  The 
veteran appealed and the matters came before the Board in 
September 1988.  At that time, both claims were denied.  That 
same Board decision granted service connection for facial 
acne scars.  

The veteran's August 1987 notice of disagreement with the 
July 1987 rating decision discussed above also contained new 
claims of entitlement to service connection for a right eye 
disability and for otitis externa.  The right eye claim was 
denied in an unappealed October 1988 rating decision.  That 
same decision implemented the Board's September 1988 grant of 
facial acne scars, assigning a 10 percent evaluation.  

In May 1989, the veteran raised a claim of entitlement to 
service connection for hypertension, which had previously 
been denied.  He also claimed entitlement to an increased 
rating for his right ankle burn residuals.  A January 1990 
communication also included a service connection claim 
regarding a back condition.  

In an April 1990 rating decision, the RO denied the veteran's 
hypertension claim on the grounds that new and material 
evidence had not been received.  The back claim was also 
denied, on the merits.  A notice of disagreement was filed in 
May 1990 with respect to the April 1990 rating decision.  A 
statement of the case was issued in July 1990.  A personal 
hearing was conducted in August 1990, at which time new 
claims of entitlement to service connection for pes planus 
and pelvic tilt were raised.  Those two claims were denied in 
an October 1990 rating action.  In November 1990, the veteran 
expressed disagreement with the decision as to the issue of 
pelvic tilt.  In January 1991, a VA Form 9 was received, 
perfecting the hypertension and back appeal denied in April 
1990.  In February 1991, the veteran submitted his 
substantive appeal on the issue of service connection for 
pelvic tilt.  

In August 1992, the Board reopened the previously denied 
hypertension claim and remanded it for further development, 
as well as on the issues of entitlement to service connection 
for pelvic tilt and for a back condition.  

In a December 1992 statement, the veteran clarified that his 
pelvic tilt and back claims were to be considered as 
secondary to his service-connected right foot disability.

In a February 1994 rating decision, the RO adjudicated an 
increased rating claim for the right foot, raised back in 
1989.  The RO continued the 10 percent rating then in effect 
for that disability, and the veteran perfected an appeal to 
the Board, which in October 1994 granted service connection 
for a back disability and hypertension.  The pelvic tilt 
claim was dismissed and the increased rating claim for burn 
residuals of the right foot was denied.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

In a November 1994 rating action implementing the October 
1994 Board decision, a 10 percent evaluation was assigned for 
a chronic back disorder identified as chronic lumbosacral 
strain, effective August 16, 1986.  A noncompensable 
evaluation was assigned for hypertension, effective August 5, 
1988.  

In January 1995, the veteran submitted a notice of 
disagreement as to the initial rating assignments for his 
service-connected back and hypertension disabilities.  In 
another January 1995 communication, the veteran raised a 
claim of entitlement to service connection for pes planus 
(previously denied in October 1990) and for an orthopedic 
disability of the right ankle (as opposed to the scar 
residuals for which service connection was already in 
effect).  

In March 1995, the veteran raised additional claims of 
entitlement to service connection for disabilities of the 
cervical spine and thoracic spine.  

A November 1995 rating decision considered the claims of 
service connection for the cervical spine, thoracic spine, 
and for an orthopedic disability of the right ankle.  
That determination also addressed the increased rating claims 
for hypertension and the lumbar spine.  All claims were 
denied.  (The pes planus claim was not considered at that 
time.)

In November 1995, the veteran submitted a notice of 
disagreement with respect to all issues denied in the 
November 1995 rating decision.  

As noted above, the veteran had appealed the October 1994 
Board decision to the Court.  In February 1996, the Court 
vacated and remanded the Board's decision as to the claim of 
entitlement to increased evaluation for status post skin 
graft of the right ankle and foot, secondary to a burn.  It 
affirmed the denial of service connection for a pelvic tilt, 
which was not again raised by the veteran.  Thus, the issue 
of entitlement to service connection for a pelvic tilt is not 
before the Board.  

In a March 1996 rating decision the RO denied claims of 
entitlement to earlier effective dates for the grants of 
service connection for hypertension and for facial acne 
scars.  That decision also rejected a request to reopen the 
previously denied pes planus claim.  The veteran appealed 
that determination.

In May 1996, a claim of entitlement to PTSD was raised by the 
veteran.  

In June 1996, the veteran's increased rating claim for his 
burn residuals of the right foot, which had been finally 
denied in October 1994 but then resurrected when the Court 
vacated that decision, again came before the Board.  At that 
time, a remand was ordered to accomplish additional 
development.  

A December 1996 rating decision increased the evaluation of 
the veteran's hypertension to 10 percent, effective October 
5, 1992.  His evaluation for status post third degree burns 
of the right ankle and foot with skin grafting was increased 
to 20 percent, effective January 10, 1990.  The veteran 
appealed both effective dates.

Later in December 1996, the veteran appealed the effective 
date of the increase for his right ankle burns.  Also in 
December 1996, the veteran requested to reopen his previously 
denied claims of entitlement to service connection for a 
right eye disability and for folliculitis.  He also raised a 
right ear claim.

In a February 1997 rating decision, the RO rejected claims to 
reopen previously denied right eye, folliculitis, and otitis 
externa claims (the Board here finds that no prior final 
decision was ever issued as to otitis externa).  That 
decision also denied a claim of entitlement to service 
connection for a left knee disability, while granting an 
earlier effective date for the grant of service connection 
for facial acne scars and granting service connection for pes 
planus.  A noncompensable evaluation was assigned for the pes 
planus, effective August 27, 1990.  The veteran appealed the 
denied issues and requested an earlier effective date for the 
grant of service connection for pes planus.

In October 1997, the RO denied entitlement to service 
connection for PTSD.  The veteran initiated an appeal of that 
decision by submitting a notice of disagreement later that 
month.  However, no statement of the case was issued.  There 
appears to be no further mention of PTSD until the veteran 
again claims that disability in a March 2005 communication.  

In June 1998, the following relevant issues were denied by 
the Board: 1) entitlement to service connection for a 
cervical spine disability; 2) entitlement to service 
connection for a thoracic spine disability; 3) entitlement to 
service connection for a left knee disability; 4) entitlement 
to service connection for an orthopedic disability of the 
right ankle; 5) whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right eye disability; 6) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for folliculitis; 7) 
entitlement to an earlier effective date for a grant of 
service connection for facial acne; 8) entitlement to an 
earlier effective date for a grant of service connection for 
pes planus; 9) entitlement to an earlier effective date for a 
20 percent evaluation for third degree burns of the right 
ankle and foot with skin grafting; 10) entitlement to an 
earlier effective date for a 10 percent evaluation for 
hypertension; 11) entitlement to a rating in excess of 20 
percent for status post third degree burns of the right ankle 
and foot with skin grafting; 12) entitlement to a compensable 
evaluation for status post second degree burns of the right 
ankle and foot with skin grafting; and, 13) entitlement to a 
compensable evaluation for a donor scar of the right thigh.  
That Board decision also remanded claims of entitlement to a 
rating in excess of 10 percent for chronic lumbosacral 
strain, and entitlement to a compensable evaluation for pes 
planus.  

The veteran appealed the June 1998 Board denial to the Court, 
which in a November 1999 decision, affirmed the Board's 
decision except for the issue of entitlement to an increased 
evaluation for status post third degree burns of the right 
ankle and foot with skin grafting.  As to this issue, the 
Board's denial was vacated and the issue was remanded for the 
application of the provisions of 38 C.F.R. § 4.7, and to 
provide satisfactory reasons and bases.  In addition, the 
Court determined that the veteran had abandoned the claims of 
entitlement to an earlier effective date for service 
connection for facial acne and entitlement to a compensable 
evaluation for the right thigh donor scar.  The veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).

In February 2001, the Federal Circuit affirmed all of the 
Court's determinations except for the issues of entitlement 
to service connection.  Regarding claims of entitlement to 
service connection the Court's decision was vacated and the 
issues remanded for initial consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA) by VA.  See Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000).  

In April 1999, the veteran raised a claim of entitlement to 
service connection for major depression.  

In April 2002, the following issues were again before the 
Board:  1) whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right eye disability; 2) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for folliculitis; and, 3) 
entitlement to an evaluation in excess of 20 percent for 
status post third degree burns of the right ankle and foot 
with skin grafting.  All three issues were denied.

A separate September 2003 Board decision addressed these 
remaining issues, as follows:  1) entitlement to service 
connection for a cervical spine disability; 2) entitlement to 
service connection for a thoracic spine disability; 3) 
entitlement to service connection for a left knee disability; 
4) entitlement to service connection for an orthopedic 
disability of the right ankle; 5) entitlement to an 
evaluation in excess of 10 percent for chronic lumbosacral 
strain; and, 6) entitlement to a compensable evaluation for 
pes planus.  All issues were remanded.

In March 2005, the veteran again requested to reopen his 
previously denied claims of entitlement to service connection 
for a right eye disability and for folliculitis.  He again 
raised claims of entitlement to an earlier effective date for 
a grant of service connection for pes planus, for the 
assignment of a 20 percent rating for third degree burns of 
the right ankle/foot with skin grafting, and for the 
assignment of a 10 percent rating for hypertension.  
Additionally, he once again claimed entitlement to 
an evaluation in excess of 20 percent for status post third 
degree burns of the right ankle and foot with skin grafting, 
and to a compensable evaluation for second degree burns of 
the right ankle and foot with skin grafting.  He also re-
raised a previously denied claim of entitlement to service 
connection for PTSD and re-raised a claim of entitlement to 
service connection for major depression which he had claimed 
in 1999 but that had never been adjudicated.  Finally, he 
raised entirely new claims of entitlement to service 
connection for chest pain, constipation, lumbar disc space 
narrowing, and a limp secondary to his burn scar residuals.  

In a November 2005 rating decision, the RO denied claims of 
entitlement to service connection for depression, chest pain, 
and constipation.  The RO also determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for a right eye disability, 
PTSD*, and folliculitis.  
Furthermore, the claim of entitlement to an evaluation in 
excess of 20 percent for status post third degree burns of 
the right ankle and foot with skin grafting was denied.  The 
RO also continued the noncompensable evaluation for the scar, 
donor site, right thigh.  Claims of entitlement to earlier 
effective dates for grants of service connection for facial 
acne, pes planus, hypertension, and third degree burns of the 
right ankle and foot were also denied.  (* As previously 
noted, the RO did not issue a statement of the case in 
response to the veteran's October 1997 notice of disagreement 
on the issue of PTSD.  As such, the October 1997 rating 
decision denying entitlement to service connection for PTSD 
never became final.  Accordingly, the PTSD issue should have 
been addressed on the merits in November 2005, rather than as 
a new and material claim.)

An April 2006 rating decision denied entitlement to service 
connection for a right ankle muscle condition and for a right 
ear condition.  The veteran appealed that decision.  

At an April 2006 hearing before a Decision Review Officer, 
the veteran withdrew his appeal as to the following issues:  
1) entitlement to an earlier effective date for a grant of 
service connection for facial acne; 2) entitlement to an 
earlier effective date for a grant of service connection for 
scar, donor site of the right thigh; 3) entitlement to an 
earlier effective date for a grant of service connection for 
hypertension; 4) entitlement to an earlier effective date for 
a grant of service connection for third degree burns of the 
right ankle and foot, with skin grafting.  As such, those 
issues are no longer under the Board's jurisdiction.  

Additionally, an August 2006 rating decision granted service 
connection for an orthopedic disorder of the right ankle, 
shown as mild traumatic arthritis.  Therefore, this issue is 
also no longer before the Board (though a claim of 
entitlement to service connection for a right ankle muscle 
condition remains in appellate status).  

Based on the above, 15 issues remain for appellate 
consideration.

The veteran's folliculitis, right ear and left knee 
disability claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2002 Board decision denied a request 
to reopen a claim of entitlement to service connection for 
decreased visual acuity of the right eye.

2.  The evidence added to the record since April 2002, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence of record does not demonstrate 
that any current cervical spine disability is causally 
related to active service or to any service-connected 
disability.

4.  The competent evidence of record does not demonstrate 
that any current thoracic spine disability is causally 
related to active service or to any service-connected 
disability.

5.  The competent evidence of record does not demonstrate 
that depression is causally related to active service or to 
any service-connected disability.

6.  The competent evidence of record does not demonstrate 
that any disability manifested by chest pain is causally 
related to active service or to any service-connected 
disability.

7.  The competent evidence of record does not demonstrate any 
current muscle condition of the right ankle.

8.  The preponderance of the evidence does not show that the 
veteran has PTSD.  

9.  Prior to October 21, 2002, the veteran's lumbosacral 
strain was productive of complaints of low back pain; 
objectively, the veteran's spine was straight, his limitation 
of motion was minimal, and he was generally free of muscle 
spasm.  

10.  From October 21, 2002, the evidence demonstrates 
moderate limitation of the lumbar spine, with no neurologic 
deficit attributable to the low back disability.  

11.  Throughout the rating period on appeal, the veteran's 
pes planus has been productive of complaints of bilateral 
foot pain; objectively, there was no swelling or deformity, 
no incoordination in gait or movement, and no change in 
weight bearing or non-weight bearing alignment.  

12.  Throughout the rating period on appeal, the evidence of 
record reveals diastolic blood pressure predominantly below 
100 and systolic blood pressure predominantly below 200; 
prior to October 5, 1992, the evidence does not demonstrate 
that the veteran was continuously taking medication for high 
blood pressure.  

13.  Throughout the rating period on appeal, the evidence of 
record reveals a right foot scar measuring approximately 40 
square inches.  

14.  A June 1998 Board decision denied a claim of entitlement 
to an effective date earlier than August 27, 1990, for an 
award of service connection for pes planus.  

15.  The veteran has not pled with specificity a claim of CUE 
with respect to the June 1998 denial of the claim of 
entitlement to an effective date earlier than August 27, 
1990, for an award of service connection for pes planus.


CONCLUSIONS OF LAW

1.  The April 2002 Board decision that denied the veteran's 
request to reopen a claim of entitlement to service 
connection for diminished visual acuity in the right eye is 
final.  38 U.S.C.A. § 7103 (West 2002).

2.  The evidence received subsequent to the April 2002 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
diminished visual acuity in the right eye have not been met.  
38 U.S.C.A. §§ 5108, 5107(b), 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Cervical spine disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006, 2007).

4.  Thoracic spine disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006, 2007).

5.  Depression was not incurred in or aggravated by active 
service and is not proximately due to or the result of a 
service-connected disability.  §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006, 2007).

6.  A disability manifested by chest pain was not incurred in 
or aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006, 2007).

7.  A muscle condition of the right ankle was not incurred in 
or aggravated by service and is not proximately due to or the 
result of any service-connected disability.  §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006, 2007).

8.  PTSD was not incurred in or aggravated by active service 
and is not proximately due to or the result of a service-
connected disability.  §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006, 2007).

9.  The criteria for an initial evaluation in excess of 10 
percent for low back disability, prior to October 21, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5235-5243, 5285-5295 (1991, 2007).

10.  The criteria for an initial evaluation of 20 percent for 
low back disability, since October 21, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243, 5285-5295 
(1991, 2007).

11.  The criteria for entitlement to an initial compensable 
evaluation for pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007).

12.  The criteria for entitlement to a higher initial 
evaluation for hypertension, evaluation as noncompensable 
prior to October 5, 1992, and as 10 percent disabling 
therefrom, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(1997, 2007).

13.  The criteria for entitlement to an evaluation in excess 
of 20 percent for third degree burns of the right ankle and 
foot, status post skin grafting, right ankle, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Code 7801 (2007).

14.  A June 1998 Board decision denying a claim of 
entitlement to an effective date earlier than August 27, 
1990, for an award of service connection for pes planus, is 
final.  § 38 U.S.C.A. § 7104.

15.  An effective date earlier than August 27, 1990, for the 
grant of service connection for pes planus is precluded as a 
matter of law. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, VA satisfied its duty to notify by means 
of April 2005 and January 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Additionally, an April 2006 
communication informed the veteran of the laws pertaining to 
disability ratings and effective dates.

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a right eye disability, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
That case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  In the present case, the April 2005 notice letter 
satisfies the requirements under Kent.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

As to the timing of notice, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, as to several of the issues, the unfavorable AOJ 
decision was decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, he has provided 
testimony at multiple hearings before the RO, as well as at a 
February 2007 hearing before the undersigned.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony at hearings 
before the RO and before the undersigned, are affiliated with 
the claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  New and material evidence

The procedural history has been set out in great detail in 
the INTRODUCTION to this decision, and will not be repeated 
here.  Suffice it to note that a claim entitlement to service 
connection for a right eye disability was previously denied 
by the RO.  Following such denial, the veteran sought to 
reopen the claim.  In an April 2002 Board decision, it was 
determined that new and material evidence had not been 
received to reopen the claim, and the veteran's request was 
denied.  The April 2002 Board decision is final.  See 
38 U.S.C.A. § 7103.  In March 2005, the veteran again sought 
to reopen the claim.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Finally, it is noted that the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, 
it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.

The Board decision in April 2002 noted that the veteran's 
claim of diminished visual acuity of the right eye had been 
previously denied on the basis that the disorder preexisted 
military service and that the disorder was not a disability 
for VA purposes, precluding a grant of service connection.  

The evidence of record at the time of the last final April 
2002 Board decision denying the veteran's request to reopen 
his right eye claim included service medical records, post-
service medical records, and the veteran's statements in 
support of his claim.  It was noted that the veteran had 
submitted volumes of written contentions expressing his 
belief that a right eye disability was incurred during active 
service and that he continued to suffer chronic residuals of 
such disability.  The Board in April 2002 observed that, as a 
layperson, the veteran had not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion did not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  It was further observed that 
no competent evidence had been submitted to causally relate a 
current right eye disability to active service.  The 
veteran's submissions simply cited to evidence that was 
previously of record.  Moreover, clinical evidence of record 
did not support a finding that any current right eye 
disability was causally related to active service.  For these 
reasons, it was determined that new and material evidence to 
reopen a claim of entitlement to service connection for a 
right eye disability had not been received.  Accordingly, the 
claim was denied.

Evidence added to the record since the time of the last final 
denial in April 2002 includes additional statements from the 
veteran in support of his claim, to include hearing 
testimony.  At his April 2006 hearing before a Decision 
Review Officer, the veteran denied that he had any doctor's 
statements relating a current right eye disability to active 
service.  He merely indicated that he could produce evidence 
showing current prescriptions for an eye problem.  Also added 
to the record are additional VA outpatient treatment reports.  
The veteran's written submissions do not contain additional 
information regarding a right eye disability.  The outpatient 
records, while not previously before agency decisionmakers, 
do not indicate that a preexisting right eye disability was 
aggravated during active service.  Thus, they do not relate 
to an unestablished fact necessary to substantiate the claim.  
For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have not been satisfied.  As such, the 
veteran's request to reopen a claim of entitlement to service 
connection for a right eye disability is denied.

II.  Service connection

The veteran is claiming entitlement to service connection for 
disabilities of the cervical spine, thoracic spine, right 
ear, depression, chest pain, a muscle condition of the right 
ankle, and PTSD.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A & B.  Cervical and thoracic spine

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, VA 
treatment records reflect numerous complaints of neck pain.  
However, the records do not contain objective diagnosis of a 
disability involving the cervical spine.  Regarding the 
thoracic spine, an April 1995 VA clinical record contains an 
impression of "chronic thoracic back pain."  However, 
service connection cannot generally be granted for pain 
alone, without an identified underlying basis for the 
symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  

Based on the foregoing, then, the competent evidence does not 
demonstrate current disability of the cervical or thoracic 
spine.  As such, the claims must be denied.  Indeed, in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even if the evidence could be favorably construed so as to 
enable a finding of current cervical and thoracic spine 
disability, a grant of service connection would still not be 
warranted here.  Indeed, the service medical records did not 
show any complaints or treatment referable to the cervical or 
thoracic spine.  The neck was found to be normal in a 
February 1982 clinical summary.  Physical examination in 
December 1980, as well as the veteran's March 1985 separation 
examination showed normal findings.  A subsequent October 
1986 extension examination also revealed normal findings.  

Following service, the veteran complained of neck and back 
symptomatology upon VA examination in April 1987.  Moreover, 
an August 1987 VA outpatient record appears to indicate a 
history of back and neck pain since 1986, when he hurt 
himself going over the side of a ship in service.  In this 
vein, the Board notes that lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In adjudicating his claim, the Board must evaluate 
the veteran's credibility.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

In the present case, the Board has not discovered any 
internal inconsistencies in the veteran's contentions.  
Further, his claims do not appear inherently implausible when 
considering the places, types and circumstances of his 
service as shown by his service record.  See 38 U.S.C.A. 
§ 1154(a).  Therefore, he is deemed credible in reporting a 
continuity of neck symptoms since service.  However, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

No competent evidence of record causally relates any current 
cervical and thoracic spine disabilities to active service or 
to any service-connected disability.  The veteran himself 
holds such a belief, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record, which shows normal in-
service findings,  fails to establish that any current 
cervical spine and thoracic spine disability was incurred in 
service or was proximately due to or the result of a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

C.  Depression

A VA examination in May 2006 indicates a diagnosis of 
dysthymic disorder.  As such, a current psychiatric 
disability is demonstrated.  Thus, the first element of a 
service connection claim is satisfied.  Nevertheless, an 
award of service connection is not justified, for the 
following reasons.  

The service medical records include a December 1982 treatment 
report indicating that the veteran had several episodes 
consistent with passive aggressive behavior over the past 
year.  A provisional diagnosis of passive aggressive 
personality type was rendered.  The remainder of the service 
medical records were silent as to any psychiatric complaints 
or treatment.  Separation examination in March 1985 was 
normal.  The veteran denied depression, excessive worry, and 
nervous trouble of any sort in a report of medical history 
completed at that time.  

Following service, a March 1989 VA outpatient treatment 
report revealed complaints of depression.  The veteran stated 
that he had never been diagnosed or followed by a 
psychiatrist, but indicated a history of situational 
depression.

Again, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan.  As 
previously stated, in adjudicating a claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. at 368.  Here, the Board has not 
found any internal inconsistencies in the veteran's 
contentions.  Further, his claims do not appear inherently 
implausible when considering the places, types and 
circumstances of his service as shown by his service record.  
See 38 U.S.C.A. § 1154(a).  Therefore, he is deemed credible 
in reporting a continuity of depression.  However, the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

In the present case, no competent evidence of record causally 
relates the veteran's currently diagnosed dysthymic disorder 
to active service.  In fact, the VA examiner in May 2006 
explicitly stated that he was unable to relate the veteran's 
current mood disorder to the veteran's experiences in 
service.  No other competent evidence causally relates the 
currently diagnosed dysthymic disorder to active service or 
to the veteran's service-connected third degree burns of the 
right ankle and foot, status post skin grafting of the right 
ankle.  As previously explained, the veteran's own lay 
opinions as to etiology lack probative value and cannot serve 
as a basis for an allowance here.  See Espiritu, 2 Vet. App. 
at 494-95.

In conclusion, the evidence of record fails to establish that 
the veteran's currently diagnosed depression was incurred in 
service or was proximately due to or the result of a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.

D.  Chest pain

A March 2004 VA treatment record contains a finding of 
atypical chest pain.  It is unclear whether this constitutes 
a diagnosis or merely signals the veteran's complaints of 
pain.  Again, pain alone, without a diagnosed underlying 
malady, is not a basis for a grant of service connection.  
See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, resolving any doubt in the veteran's favor, the 
Board will construe the March 2004 finding as a current 
diagnosis, satisfying the first element of a service 
connection claim.  Nevertheless, an award of service 
connection is not justified, for the following reasons.  

An in-service medical certificate dated in January 1985 
reveals complaints of left-sided chest pain radiating down 
the left arm; the diagnosis was chest pain.  The remainder of 
the service medical records show no chest pain complaints, 
and the veteran's March 1985 separation examination was 
normal.  In fact, he denied pain or pressure in his chest in 
a report of medical history completed at that time.  

Following service, the veteran complained of chest pain at an 
October 1985 VA examination.  However, no objective findings 
of disability were indicated at that time.  Throughout the 
years, the treatment records do reflect continued complaints 
of chest pain.  However, no competent evidence relates the 
current chest pain to active service or to any service-
connected disability.  Rather, the VA examiner in May 2006 
commented that EKGs in 1985 and 1987 showed normal sinus 
rhythm, chest x-rays showed no cardiomegaly and upper GI 
series was normal.  The VA examiner stated that he was unable 
to determine the cause of the veteran's chest pain without 
resort to mere speculation.  As previously explained, the 
veteran's own lay opinions as to etiology lack probative 
value and cannot serve as a basis for an allowance here.  See 
Espiritu, 2 Vet. App. at 494-95.

In conclusion, the evidence of record fails to establish that 
any current disability manifested by chest pain was incurred 
in service or was proximately due to or the result of a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.

F.  Muscle condition of the right ankle

Although the post-service treatment records indicate numerous 
complaints of right ankle pain, these are primarily 
attributable to an orthopedic disability shown as mild 
traumatic arthritis, for which service connection is already 
in effect.  Service connection is also in effect for third 
degree burns of the right ankle and foot, status post skin 
grafting, right ankle.  The question for consideration, 
however, is whether a disability of the right ankle muscles 
is also demonstrated.

A June 1997 VA outpatient treatment report contains a finding 
of right ankle scarring from burns and muscle atrophy.  
However, the preponderance of the evidence is against a 
finding of current muscle disability of the right ankle.  
Indeed, the June 1997 report appears inconsistent with the 
remainder of the competent evidence of record.  For example, 
an earlier private treatment record in October 1985 contained 
an impression of post-superficial burn, right ankle, without 
functional impairment.  It was noted that the veteran's 
scarring of the right ankle did not appear to involve the 
tendons or ligaments.  Moreover, a June 1993 VA treatment 
record indicated that there were no obvious abnormalities of 
the right ankle.  Additionally, VA examination in June 1998 
revealed no functional impairment of the right ankle.  VA 
examination in August 2002 revealed no swelling or 
abnormality of the right foot.  Upon most recent VA 
examination in
May 2006, there was no change in weight bearing and non-
weight bearing alignment of the Achilles tendon.  There was 
nothing to correct.  There was also no deformity in the 
forefoot or midfoot.  The feet appeared normal except for 
very minimal flat feet.  

Based on the foregoing, the overall objective evidence of 
record does not support a finding of current muscle 
disability of the right ankle.  As such, the claim must be 
denied.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert.

G.  PTSD

For service connection to be awarded for PTSD996, the 
evidence must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

While there is much case law addressing issues related to 
stressor verification and establishing the combat status of a 
veteran, no further discussion is necessary to determine that 
a grant of service connection is not warranted here.  Indeed, 
the claims folder contains no diagnosis of PTSD.  To the 
contrary, a VA examiner in July 1997 stated that the veteran 
did not meet the criteria used for a diagnosis of PTSD.  A 
June 2005 VA psychiatric examination contained no diagnoses 
due to a lack of cooperation on the part of the veteran.  
Most recently, a VA examiner in May 2006 stated that the 
veteran did not meet the DSM-IV criteria for PTSD.  

Based on the foregoing, a current diagnosis of PTSD is not 
demonstrated in the record.  Therefore, under the law as in 
effect both prior to and as of November 7, 1996, the claim of 
entitlement to service connection for this disability must be 
denied.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert.

III.  Increased ratings

Based on the procedural history already set forth, it is 
noted that the veteran's claims of entitlement to increased 
ratings for lumbosacral strain, pes planus, and hypertension 
stem from initial rating assignments.  As such, these claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As to a claim for a higher 
rating for third degree burns of the right ankle and foot, 
status post skin grafting, right ankle, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In either case, however, 
38 C.F.R. § 4.1 provides that, in evaluating a disability, 
such disability is to be viewed in relation to its whole 
recorded history.  

A.  Lumbosacral strain

The veteran is claiming entitlement to an increased rating 
for low back disability.  The Board notes that the evidence 
also indicates a current diagnosis of lumbar disc disease.  
In this vein, it is noted that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998)  
Accordingly, all low back symptomatology will be considered 
and evaluated in the instant analysis.

It is observed that the schedular criteria regarding 
disabilities of the spine was revised twice during the 
pendency of this appeal.  The first change, effective 
September 23, 2002, concerned intervertebral disc syndrome.  
The second revision, effective September 26, 2003, pertained 
to all disabilities of the spine.  

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for lumbosacral strain.  The 
Board will first consider whether the law as in effect prior 
to September 23, 2002, may serve as a basis for an increased 
rating.  

Prior to September 23, 2002, lumbosacral strain was evaluated 
under Diagnostic Code 5295.  That Diagnostic Code affords a 
10 percent evaluation for low back disability with 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  

The Board has reviewed the medical evidence and finds no 
support for a higher rating for the veteran's low back 
disability during the period in question.  A VA outpatient 
record dated in August 1986 noted that there was no muscle 
spasm of the lumbar spine.  An October 1986 private treatment 
record indicated that the veteran could stand with his spine 
erect.  He had excellent range of motion and could lean 
forward and touch his toes.  Moreover, an August 1987 VA 
clinical record shows no obvious paravertebral pain.  The 
veteran had good strength.  The assessment was low back pain 
suggestive of muscular spasm, but no muscular spasm was 
detected at that time.  Additionally, there was no muscle 
spasm shown upon VA examination in October 1993.  The veteran 
had mild tenderness to palpation in the lower lumbar region 
at that time.  He performed a satisfactory toe and heel walk, 
and was able to squat and rise again.  The October 1995 VA 
examination in October 1995 revealed that the veteran was 
able to stand erect.  There was no spasm or tenderness in the 
lower back.  A July 1996 VA clinical record indicated that 
there was no tenderness to palpation of the spine.  The June 
1998 VA examination disclosed no evidence of muscle spasm 
with movement and there were no complaints of pain.  The 
veteran was tender over the spinous process of L5.  The 
examiner commented that there was no objective evidence to 
explain the veteran's subjective complaints of low back pain.  
An August 2001 VA record notes that the veteran's spine was 
straight and that there was no paraspinal tenderness.  
Finally, upon VA examination in August 2002, the VA examiner 
stated that the veteran had no scoliosis or kyphosis.  

The Board acknowledges that the treatment reports of record 
reflect consistent complaints of low back pain, as detailed 
above.  Moreover, the veteran also complained of lumbar 
stiffness upon VA examination in 1987.  The Board also 
recognizes an October 1986 private treatment record in which 
the physician believed he detected slight muscle spasm in the 
lower back, but no muscle atrophy.  
However, the overall evidence as described above does not 
reveal a disability picture that most nearly approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295, as in effect during the period in question.  Moreover, 
in reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  However, the evidence simply fails to show 
additional functional limitation such as to enable a finding 
that the veteran's low back symptomatology is analogous to 
the criteria for a 20 percent rating under Diagnostic Code 
5295.

The Board has also considered whether any other Diagnostic 
Codes, as in effect prior to September 23, 2002, may afford 
the veteran an increased rating for his lumbar spine 
disability.  In this regard, the Board calls attention to 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  Under that Code section, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation is warranted for 
moderate limitation of motion.  

In the present case, VA examination in October 1993 revealed 
that the veteran had 100 degrees of flexion and 35 degrees of 
extension.  There was no significant pain with motion.  The 
veteran performed a satisfactory toe and heel walk, and was 
able to squat and rise again.  Upon VA examination in October 
1995, the veteran could flex to 80 degrees and extend to 25 
degrees.  There was increased discomfort at the extremes of 
motion.  At a subsequent VA examination in June 1998, he had 
lumbar flexion to 60 degrees, extension to 25 degrees, and 
left and right lateral bending to 25 degrees.  There were no 
complaints of pain.  The examiner commented that there was no 
objective evidence to explain the veteran's subjective 
complaints of low back pain.  

Finally, an October 2002 addendum to an August 2002 VA 
examination indicates that the veteran had 45 degrees of 
forward flexion in the lumbar spine.  He had 20 degrees of 
extension, and 20 degrees of lateral bending to the left and 
right.  

The Board finds that the October 2002 range of motion 
findings are indicative of moderate limitation of motion and 
support an allowance of a 20 percent evaluation for the 
veteran's low back from that point forward.  The objective 
evidence, as detailed above, is not representative of severe 
limitation of motion such as to warrant a rating in excess of 
20 percent, even when considering additional limitation of 
function due to factors such as pain and weakness.  Indeed, 
while the veteran complained of pain with range of motion, 
this was not objectively verified by the examiner, who also 
detected no weakness.  

Based on the above, a 20 percent evaluation for the veteran's 
low back disability is warranted from October 21, 2002.  
However, the Board must also consider whether a higher 
evaluation, either before or as of that date, is warranted 
under Diagnostic Code 5293, concerning intervertebral disc 
syndrome.

Prior to September 23, 2002, the veteran is assigned a 10 
percent rating for his low back disability.  To be entitled 
to a 20 percent evaluation under Diagnostic Code 5293, the 
evidence must show moderate intervertebral disc syndrome with 
recurring attacks.  

Regarding intervertebral disc syndrome, the Board 
acknowledges VA clinical records dated in July 2001 in which 
the veteran complained of a loss of feeling in his legs.  
This was attributed to nerve root impairment in the lumbar 
spine.  However, while radicular complaints had been earlier 
raised at VA examinations in 1987 and 1995, and in outpatient 
treatment records dated in 1997, the overall evidence does 
not reveal a disability picture characterized by recurring 
intervertebral disc syndrome that is at least moderate in 
degree.  At best, the evidence shows sparse radicular 
complaints, frequently unconfirmed by objective evidence.  In 
fact, sensation in the lower extremities was apparently 
intact at the October 1995 VA examination, and supine 
straight leg raise was negative.  Furthermore, the August 
2002 VA examination showed normal sensory and motor findings.  
The veteran did have absent deep tendon reflexes, but a 
subsequent addedndum to the examination report issued in 
October 2002 explained that such absence was of no clinical 
significance.  The examiner at that time reiterated that 
there was no measurable weakness or loss of sensation in the 
extremities.  

For the foregoing reasons, the old version of Diagnostic Code 
5293, as in effect prior to September 23, 2002, does not 
justify assignment of an initial disability rating in excess 
of 10 percent.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Bed rest was prescribed by a VA physician in June 
2003, but it was not shown that such rest exceeded 6 weeks 
duration.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002, to September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

As already discussed, the evidence of record does not support 
a rating in excess of 20 percent under any orthopedic code.  
Moreover, the August 2002 VA examination and the October 2002 
addendum that followed fail to indicate even mild neurologic 
symptomatology attributable to a low back disability.  
Indeed, a finding of absent deep tendon reflexes was found to 
be clinically insignificant and was even described as 
"normal" and "quite frequently seen."  

In light of the above, the Board is able to conclude that 
assignment of separate orthopedic and neurologic evaluations 
for the veteran's low back disability, in lieu of the singly-
rated 20 percent evaluation, is not appropriate in the 
present case.  

In summation, the single 20 percent rating for the veteran's 
low back disability remains in effect for the period from 
September 23, 2002, until September 26, 2003.  There is no 
basis for a higher evaluation under the Code sections 
previously discussed.  Moreover, prior to September 26, 2003, 
there are no other relevant Diagnostic Codes for 
consideration.  Indeed, as the evidence does not show 
ankylosis, or functional impairment comparable thereto, 
Diagnostic Codes 5286 and 5289 are not for application.   

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general were revised (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238 (2007)).  Under these relevant provisions, 
lumbosacral strain or spinal stenosis warrant a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  To be entitled to 
the next-higher 40 percent evaluation under the general 
rating formula, the evidence must demonstrate forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003.  
Indeed, upon VA examination in May 2006, the veteran walked 
with a normal gait and could heel and toe walk without 
difficulty.  He had nonpainful flexion from 0 to 90 degrees.  
He had extension from 0 to 30 degrees, with pain at the 
endpoints of motion.  Lateral flexion was to 20 degrees left 
and right, with pain at the endpoints.  Rotation was to 30 
degrees left and right, with pain at the endpoints.  
Repetitive motion did not cause any further limitation of 
motion.  The examiner commented that the veteran's subjective 
low back complaints were not supported with objective 
physical findings.

In conclusion, prior to October 21, 2002, there is no basis 
for an initial evaluation in excess of 10 for the veteran's 
service-connected lumbar spine disability.  As of October 21, 
2002, a 20 percent evaluation, but no higher, is warranted.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert.

B.  Pes planus

The veteran asserts entitlement to an increased rating for 
pes planus.  Throughout the rating period on appeal, a 
noncompensable evaluation has been in effect pursuant to 
Diagnostic Code 5276.  That code provides a noncompensable 
rating for mild pes planus; symptoms relieved by built-up 
shoe or arch support.  A 10 percent evaluation requires that 
the evidence must demonstrate moderate pes planus, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  

The Board has reviewed the competent evidence of record and 
finds no support for assigning a compensable evaluation for 
the veteran's flat feet for any portion of the rating period 
on appeal.  Indeed, upon VA examination in May 2006, the 
veteran had no functional impairment in standing or walking.  
There was no change in weight bearing or non-weight bearing 
alignment.  There was no mal-alignment of the Achilles tendon 
and no deformity in the forefoot or midfoot.  The examiner 
commented that the veteran had "very minimal" flat feet.  

The Board again notes that in evaluating musculoskeletal 
disabilities consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, these factors do not show that the veteran's pes 
planus us comparable to the criteria for a 10 percent 
evaluation under Diagnostic Code 5276.  Indeed, an October 
1991 VA treatment report revealed that there was no swelling 
or localized tenderness of the feet.  Moreover, a June 1998 
VA examination report indicated that while the longitudinal 
arch of each foot was flattened, there was no incoordination 
in the veteran's gait or movement.  Upon VA examination in 
August 2002, it was noted that the veteran had mild pes 
planus.  He had 10 degrees of eversion and 10 degrees of 
inversion in each foot.  There was no swelling or deformity, 
and he could perform a one-legged toe stance on each foot.  
Finally, the May 2006 VA examination revealed no weakness or 
instability of the feet, and there was no pain on 
manipulation.  

The Board acknowledges that an October 2001 VA treatment 
record shows that the veteran could not perform complete heel 
raises on either foot.  However, the overall evidence, as 
described above, reveals mild pes planus with little 
functional impact and does not justify an increased rating 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert.

C.  Hypertension

The veteran asserts entitlement to a higher rating for 
hypertension.  Prior to October 5, 1992, a noncompensable 
evaluation is in effect under Diagnostic Code 7101.  

It is noted that 38 C.F.R. § 4.104, addressing diseases of 
the heart, underwent revision during the pendency of this 
appeal, effective January 12, 1998.  Prior to that time, 
Diagnostic Code 7101 provides a 10 percent evaluation where 
diastolic pressure is predominantly 100 or more.  A Note to 
that Diagnostic Code indicated that when continuous 
medication was shown to be necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more, a minimum 10 percent rating would 
be assigned.  

For the period prior to October 5, 1992, the Board finds no 
basis for a compensable evaluation.  Indeed, the objective 
evidence for this period does not demonstrate diastolic blood 
pressure readings of predominantly 100 or more.  Rather, VA 
examination in October 1985 revealed blood pressure readings 
of 138/94 and 132/92.  An April 1987 VA examination showed 
blood pressure readings of 128/90, 132/68, and 124/90.  
Moreover, outpatient treatment records reflect similar 
findings.  For example, a September 1987 VA outpatient report 
indicated a blood pressure reading of 130/90.  

An April 1988 VA clinical record revealed blood pressure of 
170/110, and an August 1988 report showed a reading of 
150/100.  However another report in August 1988 revealed a 
reading of 140/86.  A January 1989 report showed a reading of 
150/90.  An April 1989 report noted a reading of 126/76.  At 
that time the veteran denied taking any blood pressure 
medication.  Numerous other reports reflect diastolic 
pressure below 100.  Therefore, the criteria for a 
compensable evaluation prior to October 5, 1992, as then in 
effect, have not been met.  

Beginning October 5, 1992, the veteran is assigned a 10 
percent rating for his service-connected hypertension.  Under 
the old version of Diagnostic Code 7101, to achieve a 20 
percent rating, the evidence must show diastolic pressure 
predominantly 110 or more with definite symptoms.  However, 
this is not shown by the competent evidence of record.  In 
fact, VA examination in October 1993 revealed diastolic 
pressure of no higher than 94.  Likewise, blood pressure 
readings throughout 1994 and 1995 show diastolic pressure of 
no higher than 94, and a VA examination in January 1996 
showed diastolic pressure of no higher than 86.  An April 
1997 VA clinical record showed a blood pressure reading of 
151/91.  No other evidence during the period in question 
reveals diastolic pressure predominantly 110 or more.  

Based on the foregoing, there is no basis for a rating in 
excess of 10 percent for hypertension through January 12, 
1998, the effective date of the revisions to 38 C.F.R. 
§ 4.104.  The Board further finds that the revised provisions 
also fail to afford an evaluation in excess of 10 percent.

As with the old regulations, the version of Diagnostic Code 
7101 in effect from January 12, 1998 provides a 20 percent 
evaluation where the evidence must shows diastolic pressure 
predominantly 110 or more.  However, the revised Diagnostic 
Code also provides for a 20 percent rating where the evidence 
shows systolic pressure predominantly 200 or more.  Note (1) 
to the Code section states that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

The competent evidence does not demonstrate diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of predominantly 200 or more.  In fact, the Board calls 
attention to VA treatment reports dated in July 2001, August 
2001, and March 2004, which are found to be representative of 
the veteran's disability picture throughout the rating period 
in question and which reflect blood pressure readings of  
136/86, 138/90, 134/88, 136/86, 136/91, and 138/92.  Upon VA 
examination in June 2005, the veteran's diastolic blood 
pressure was no higher than 104 and his systolic blood 
pressure was no higher than 150.  Upon most recent VA 
examination in May 2006, the veteran's diastolic blood 
pressure was no higher than 93 and his systolic blood 
pressure was no higher than 172.

In sum, the criteria for an initial compensable evaluation 
prior to October 5, 1992, for hypertension have not been met.  
From October 5, 1992, the criteria for an initial rating in 
excess of 10 percent have not been under either the old or 
new version of Diagnostic Code 7101.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.

D.  Third degree burns, right ankle and foot

The veteran is claiming entitlement to an increased rating 
for third degree burns of the right ankle and foot, status 
post skin grafting, right ankle.  His claim for an increase 
was received in March 2005.  

Throughout the rating period on appeal, the veteran's third 
degree burns of the right ankle and foot have been rated as 
20 percent disabling pursuant to Diagnostic Code 7801.  That 
Code section concerns scars other than the head, face, or 
neck, that are deep or that cause limited motion.  Under 
Diagnostic Code 7801, a 20 percent rating applies where the 
evidence reveals a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  In order to be entitled to the next-
higher 30 percent rating, the evidence must show a scar area 
or areas exceeding 72 square inches (465 sq. cm.).  

Upon VA examination in June 2005, the veteran's burn scar of 
the right foot was described as a 10-inch, well-healed scar.  
It was 3 inches wide, extending to 4 1/2 inches at the widest 
part.  In total, the scar measured approximately 40 square 
inches, as it completely surrounded the foot except for a 1.5 
by 1.5 inch square section on the medial aspect of the right 
foot.  

Based on the foregoing, the evidence fails to demonstrate a 
scar exceeding, or even approaching, 72 square inches.  
Accordingly, an increased rating under Diagnostic Code 7801 
is not appropriate.  Moreover, no alternate Code sections 
afford a rating in excess of 20 percent.  In fact, both 
Diagnostic Code 7802, for superficial scars, and Diagnostic 
Code 7803, for superficial unstable scars, provide a maximum 
benefit of 10 percent.  Furthermore, as the VA examiner in 
June 2005 noted that there was full range of motion of the 
right foot, evaluation under Diagnostic Code 7805, based on 
limitation of function of the affected part, is not 
warranted.  There are no other relevant Code sections for 
consideration.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for the veteran's third degree burns of the 
right ankle and foot status post skin grafting, right ankle.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert.

Final considerations 

The evidence does not show that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
As such, referral for consideration of whether extra-
schedular ratings under 38 C.F.R. § 3.321 is not warranted.

IV.  Earlier effective date

The veteran is claiming entitlement to an effective date 
earlier than August 27, 1990, for an award of service 
connection for pes planus.  

The procedural history of this appeal was previously set 
forth and need not be repeated in great detail.  It is only 
necessary to note that the claim of entitlement to an earlier 
effective date for the award of service connection for pes 
planus was previously denied by the Board in June 1998.  
Moreover, the disposition of that issue was left undisturbed 
by Court decisions vacating other Board determinations.  

In March 2005, the veteran again raised his claim of 
entitlement to an earlier effective date for the award of 
service connection for pes planus.  However,
recent caselaw has emphasized that once there is a relevant 
final decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In other words, the 
veteran is not entitled to again raise an earlier effective 
date claim that has been previously denied in a final 
decision.  The only means by which to potentially obtain an 
earlier effective date following a final denial would be to 
challenge such denial based on clear and unmistakable error.  
Indeed, this was observed by the Court in Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date.")  

It is noted that any claim of CUE must be pled with 
specificity.  See Simmons v. Principi, 17 Vet. App. 104 
(2003).  This specific allegation must assert more than mere 
disagreement with how the facts of the case were weighed or 
evaluated.  In other words, to present a valid claim of CUE 
the claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 
(1996).  In order to demonstrate CUE, the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

While the veteran's correspondence and hearing testimony may 
be characterized as asserting disagreement with the prior 
decision denying entitlement to an earlier effective date for 
the award of service connection for pes planus, his 
statements fail to transcend disagreement with how the facts 
of the case were weighed or evaluated.  He has not raised 
specific contentions that the law was misapplied.  

In conclusion, the veteran's disagreement with the effective 
date for a grant of pes planus awarded in a 1997 rating 
decision was already finally adjudicated and denied by the 
Board in June 1998.  As such, his only means to contest the 
effective date is to show that the June 1998 Board decision, 
or any earlier rating action, contained CUE.  The veteran has 
not alleged CUE with specificity, though he is free to do so 
in the future.  Based on the above, the earlier effective 
date claim is dismissed.  The doctrine of resolving 
reasonable doubt in favor of the veteran is not for 
application.  See Russell, 3 Vet. App. at 314; see also Yates 
v. West, 213 F.3d 1372 (2000).


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for decreased visual acuity of the right eye is 
denied.

Service connection for a cervical spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for depression is denied.  

Service connection for a disability manifested by chest pain 
is denied.

Service connection for a muscle condition of the right ankle 
is denied.

Service connection for PTSD is denied.

Prior to October 21, 2002, entitlement to an initial rating 
in excess of 10 percent for low back disability, is denied.

From October 21, 2002, an initial rating of 20 percent for 
lumbosacral strain is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable rating for pes planus 
is denied.

Entitlement to an initial compensable rating for hypertension 
prior to October 5, 1992, and to an initial rating in excess 
of 10 percent therefrom, is denied. 

Entitlement to a rating in excess of 20 percent for third 
degree burns of the right ankle and foot, status post skin 
grafting, right ankle, is denied.

The claim of entitlement to an effective date earlier than 
August 27, 1990, for an award of service connection for pes 
planus is dismissed.

REMAND

With respect to the veteran's request to reopen a claim of 
entitlement to service connection for folliculitis, the Board 
finds that additional development is required in order to 
satisfy VA's notice obligations under the VCAA.  Per Kent v. 
Nicholson, 20 Vet. App. 1 (2006), adequate notice in the case 
of a previously denied service connection claim must apprise 
the veteran of what constitutes new and material evidence, 
and must set forth the basis for the prior final denial.  The 
April 2005 letter did not properly characterize the 
folliculitis claim as a new and material issue, but rather 
identified it as an original claim of entitlement to service 
connection.  As such, the bases for the prior final denial 
were not provided.  Moreover, no other communication 
corrected this notice deficiency.  For these reasons, the 
veteran should be sent another letter that conforms to the 
requirements of Kent.  

The Board also finds that additional development is required 
with respect to the veteran's claim of entitlement to service 
connection for a right ear disability.  To date, the veteran 
has not been afforded a VA examination in conjunction with 
this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In the present case, the service medical records reveal 
treatment for otitis externa in September 1981.  The post-
service medical evidence shows treatment for otitis externa 
in May 2004.  Given the in-service treatment and in light of 
the veteran's contentions that his present ear symptomatology 
is related to active service, the Board finds that an 
examination should be afforded to determine the etiology of 
any current disability.  

Finally, additional development is required with respect to 
the veteran's left knee claim.  A September 2001 MRI revealed 
degeneration and a superior surface tear of the body and 
posterior horn of the medial meniscus, left knee.  Therefore, 
current left knee disability is established.  Moreover, the 
service medical records reveal June 1981 treatment for a 
strained medical collateral ligament of the left leg.  No 
competent opinion of etiology is of record.  In light of the 
in-service treatment referable to the left knee, coupled with 
the evidence of current left knee disability, the Board finds 
that an examination is necessary pursuant to McLendon.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's 
folliculitis claim, issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The notice should indicate that the claim 
was previously denied and should explain 
what constitutes new and material 
evidence.  Additionally, the last final 
denial of the claim should be identified, 
and the basis for such denial should be 
explained.  The communication should also 
apprise the veteran of the evidence and 
information necessary to substantiate the 
service connection claim, as well as 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  
He should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Schedule the veteran for a VA ear 
examination to determine the nature and 
etiology of any disabilities present.  
All diagnoses should be indicated.  The 
examiner should state whether it is at 
least as likely as not that any current 
disability of the right ear is causally 
related to active service.  Any opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims folder should be 
reviewed in conjunction with the 
examination and the report of examination 
should indicate that such review has 
occurred.

Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any left knee disability 
found to be present.  All diagnoses 
should be indicated.  The examiner should 
state whether it is at least as likely as 
not that any current disability of the 
left knee is related to or had its onset 
during service..  Any opinion should be 
accompanied by a clear rationale.  The 
claims folder should be reviewed in 
conjunction with the examination and the 
report of examination should indicate 
that such review has occurred.

Then the RO should adjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the 
case and provide him the opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


